Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 07/01/2022. Claims 1-21 are cancelled. Claims 22-45 are added and currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in independent claims 22 and 35, it is not clear whether the two recitations of “a word” are intended to refer to the same “word” or different “words”. Hence, the metes and bounds of the claims cannot be discerned.
In independent claims 22 and 35, it is unclear which “puzzle pieces” of the initially recited “plurality of puzzle pieces” the recitations of “the puzzle pieces” are intended to refer to.
Additionally, in independent claims 22 and 35, the recitation of  “the selected puzzle piece that is mapped by a database to the selected puzzle piece” is ambiguous because “the selected puzzle piece” appears to be mapped to itself (“the selected puzzle piece”).
In claims 25 and 38, “wherein each of the puzzle pieces comprises the word, the target comprises the sentence” is ambiguous because “wherein each of the puzzle pieces comprises the word” implies a number of “the word” (same word) making up “the sentence”.
	Dependent claims 23-34 and 36-45 are rejected for their incorporation of the above through their dependency upon independent claims 22 and 35.
	In view of the above rejections under 35 USC § 112(b), claims 22-45 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent Claim 22, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 22 recites in part “A computer-implemented method”, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 2/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 22
Revised 2019 Guidance
A computer-implemented method for providing, on a user computer, a virtual puzzle comprising a plurality of virtual puzzle pieces placeable in corresponding puzzle slots to collectively form a target; wherein either: each of the puzzle pieces comprises at least one letter, and the target comprises a word; or, each of the puzzle pieces comprises a word, and the target comprises a sentence; wherein the user computer comprises a display screen, an audio transducer and an input device; the method comprising the steps of:
A computer-implemented method (process) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).

The user computer, display screen, audio transducer and input device are generic computer components.
[L1a] displaying, on the display screen, the puzzle pieces displaced from their corresponding puzzle slots
Displaying the puzzle pieces is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The display screen is a generic computer component.
[L1b] wherein the puzzle pieces are movable on the display screen with use of the input device
Moving the puzzle pieces on the display screen with use of the input device is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

Alternatively, moving the puzzle pieces is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher/learner using pen and paper could move letters/words from an ordered position by rewriting the letters/words in a different order (reorder the letters/words). See 2019 Memorandum 52. 
The display screen and input device are generic computer components.
[L2a] in response to the input device selecting any one of the puzzle pieces while the selected puzzle piece is displaced from its corresponding puzzle slot
Selecting any one of the puzzle pieces …is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher/learner using pen and paper could select letters/words. See 2019 Memorandum 52.
The input device is a generic computer component.
[L2b] causing the user computer to generate in real-time a selection sensory feedback comprising: 
Generating feedback…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could provide verbal or written feedback based on a student selection. See 2019 Memorandum 52. Also, the use of a computer to process information “in real-time,” as computers normally do, does not affect claimed subject matter otherwise directed to an abstract idea. Cf. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)
The user computer, audio transducer and database are generic computer components.
[L2c] comprising: the audio transducer outputting a vocalization of the selected puzzle piece that is mapped by a database to the selected puzzle piece
The audio transducer outputting a vocalization is insignificant extra-solution activity (i.e., data presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The audio transducer and database are generic computer components.
[L2d] the selected puzzle piece that is mapped by a database to the selected puzzle piece
Mapping data…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher using pen and paper could associate each selected puzzle piece with an element in the database. See 2019 Memorandum 52.

The database is a generic computer components.


	It is apparent that, other than reciting the additional non-abstract limitations of the user computer, display screen, audio transducer, input device and database, noted in the Independent Claim 22/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the user computer, display screen, audio transducer, input device and database and automation of a manual process does not take the claim out of the method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the user computer, display screen, audio transducer, input device and database which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: ¶ 23:…User devices 130a-b may include any computational device suitable for presenting audio and video and receiving input under the disclosed embodiments, e.g., a desktop computer, a laptop computer, a personal digital assistant, an iPad.RTM., an iPhone.RTM., an Android.RTM. phone, a television peripheral, a home entertainment system such as an XBox.RTM., Sony PlayStation.RTM., an in-vehicle entertainment system, a custom designed device, a children's digital toy, etc. User interfaces 135a-b may include any suitable input, audio and display devices, including, e.g., keyboards, computer mouse, touchscreen displays, computer monitors, integrated vehicle monitors, dashboard controls, entertainment system controllers (e.g., Box.RTM. or Sony PlayStation.RTM. controllers), joysticks, integrated speaker systems, external speakers, earphones…; ¶ 24:… System tools 120 may include processing hardware and software configured to supplement the local functionality of the application (e.g., speech processing, data analysis, machine learning, etc.)….; ¶ 25:… Selection may occur, for example, by a curser controlled by a computer mouse or a finger on touch-based devices…; ¶ 28:… touched on a tablet device...; ¶ 33:… a touch-screen display.. ; ¶ 41:… a touch display... ; ¶ 52:… computing system 1300 may include one or more central processing units ("processors") 1305, memory 1310, input/output devices 1325 (e.g., keyboard and pointing devices, touch devices, display devices), storage devices 1320 (e.g., disk drives), and network adapters 1330 (e.g., network interfaces) that are connected to an interconnect 1315...The lack of details about the user computer, display screen, audio transducer, input device and database indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing their generic functions of displaying puzzle pieces (L1a), moving the puzzle pieces (L1b) and outputting vocalization (L2c). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of outputting a vocalization of the selected puzzle piece (extra-solution activity – audio output operation is generic computer function) and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps L1b, L2a and L2c, as shown in Table One, reflects the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 22 recites an abstract idea as identified in Step 2A (Prong 1), above, and does not include any additional elements, considered individually and in combination, that integrate the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim, as a whole, is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional element in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the originally filed Specification describes the user computer, display screen, audio transducer, input device and database in general terms, without describing the particulars, the claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. 
	The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract element of the claim. For example, the limitation “wherein the puzzle pieces are movable on the display screen with use of the input device” simply describes drag and drop computer operations which are well-known, routine and conventional in the GUI art. Additionally, the Berkheimer Memorandum, Section III (A)(1) explains that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.” The Specification does not provide additional details about the user computer, display screen, audio transducer, input device and database that would distinguish the recited components from conventional components, and from generic implementation. The Specification (e.g., ¶ 23:…User devices 130a-b may include any computational device suitable for presenting audio and video and receiving input… ; ¶ 33:… a touch-screen display.. ; ¶ 41:… a touch display... ; ¶ 52:… , input/output devices 1325 (e.g., keyboard and pointing devices, touch devices, display devices)) supports a finding that the operations of the user computer, display screen, audio transducer, input device and database are well-understood, routine, or conventional, as there is nothing in the Specification to indicate that the operations recited in representative claim 22 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., displaying, moving and outputting information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer v. HP, Inc., 890 F.3d 1369, 1373 (Fed. Cir. 2018) (Moore, J., concurring) (citations omitted); see also BSG Tech, 899 F.3d at 1291 (“BSG Tech does not argue that other, non-abstract features of the claimed inventions, alone or in combination, are not well understood, routine and conventional database structures and activities. Accordingly, the district court did not err in determining that the asserted claims lack an inventive concept.”). Hence, as per Berkheimer, the claim computer functions of displaying puzzle pieces (L1a), moving the puzzle pieces (L1b) and outputting vocalization (L2c) are insignificant extra-solution activity (i.e., data gathering and presentation), well-understood, routine, and conventional functions as they are claimed in a merely generic manner.
	Each of the claim steps do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of displaying puzzle pieces, moving the puzzle pieces (implied), selecting any one of the puzzle pieces, mapping the selected puzzle piece (implied) and outputting a vocalization of the selected puzzle piece is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). The claim fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 35 is a non-transitory computer-readable medium storing instructions executable by at least one processor, to implement a method comparable to that of representative claim 22 and is, as a result, rejected similarly to representative independent claim 22.
	In regard to the dependent claims:
	Dependent claims 23-34 and 36-45 include all the limitations of respective independent claims 22 and 35 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 22 and 35. As noted earlier, the outputting data (claims 28-29, 31, 41-42 and 44) and displaying data (claims 26, 28, 32-34, 39, 41 and 45) represent insignificant extra-solution activity the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The drag and drop computer operations (claims 34 and 45) are well-known, routine and conventional in the GUI art. Dependent claims 23-34 and 36-45 do not add any meaningful limitations to the abstract idea because they only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 23-34 and 36-45 integrates the judicial exception into a practical application. While dependent claims 23-34 and 36-45 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 23-34 and 36-45 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 29-40 and 42-45 are rejected under 35 U.S.C. 103 as being obvious over Potts et al. (US 20130244217 A) (Potts) in view of DeGross (US 20140315179 A1).
Re claims 22 and 35:
	[Claims 22 and 35]  Potts teaches or at least suggests a computer-implemented method and ([Claim 35]) a non-transitory computer-readable medium storing instructions executable by at least one processor, to implement a method for providing, on a user computer, a virtual puzzle comprising a plurality of virtual puzzle pieces placeable in corresponding puzzle slots to collectively form a target; wherein either: each of the puzzle pieces comprises at least one letter, and the target comprises a word; or, each of the puzzle pieces comprises a word, and the target comprises a sentence (at least ¶ 5: a method comprising electronically providing content to a user via a display on a learning apparatus; figure 21 and ¶ 64: there may be letters 2105(a)-(c) that are falling down from the top of the screen and a cart 2110 at the bottom of the screen containing a word 2120 with a space for one or more missing letters 2125); wherein the user computer comprises a display screen, an audio transducer, and an input device (at least ¶ 7: receiving input from the user; ¶ 18: tablet learning apparatus may include…a display screen 104 on the housing, a directional control pad 106 on the housing 102, and an audio output device 108 such as a speaker on the housing 102. The apparatus 100 may also include one or more actions buttons; ¶ 70: the user may choose from a drop down menu of words to select or a user may be given audio choices and then type in the word or a user may drag words from another part of the page, etc.); the method comprising the steps of: (a) displaying, on the display screen, the puzzle pieces displaced from their corresponding puzzle slots, wherein the puzzle pieces are movable on the display screen with use of the input device (at least figure 16 and associated text; ¶ 62: Once the user shakes the device, the underlined words 1605 fall down from the text to the bottom of the screen in random order as shown in FIG. 16, and blanks 1610(a)-(c) appear in the sentence where the words fell from); and (b) in response to the input device selecting any one of the puzzle pieces while the selected puzzle piece is displaced from its corresponding puzzle slot, causing the user computer to generate a selection sensory feedback comprising: the audio transducer outputting a vocalization of the selected puzzle piece that is mapped by a database to the selected puzzle piece (at least ¶ 45: The user may tap a word to trigger a say it-sound it sequence. If the tapped word is a decodable word (i.e., word that can be sounded out), letters highlight as the word is sounded out; ¶ 62: The user can then drag any answer to any blank as shown in FIG. 17; ¶ 70: user may drag words from another part of the page, etc. Once the input from the user is received, the audio for the page may then read the sentence with the word the user has typed or selected).
	Potts appears to be silent on but DeGross, which relates to educational digital multimedia processes (¶ 5), teaches or at least suggests causing the user computer to generate in real-time a selection sensory feedback (at least ¶ 86: computer's sound system can be utilized to produce sounds, such as for the pronunciation of the selected word, text, pop-up content, and complementary related trivia. In addition the sounds can include and are not limited to music, voices, jingles, narrations, voice-overs, and an audio readings and spellings. The sounds can be about the selected word, the text, the associated information, the other pop-up contents, or the complementary related trivia; ¶¶ 121-128: when a word is selected, educational content for the word and the trivia instantly appears… a sound system can be utilized, such as for the pronunciation of the words, their pop-up contents, or trivia. The examples of other sound effects are narrations, voice-overs; ¶ 143: A user simply selects the word to instantly get the educational contents like a dictionary definition or a video to understand it). In the event the above interpretation of DeGross teaching or at least suggesting instant sound feedback is viewed as not being reasonable, this feature would have been prima facie obvious at the time before the effective filing date of the invention because providing instant audible educational content amounts to no more than using sound as an alternative or additional way of providing instant feedback. Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the instant sound feedback feature of DeGross within the teachings of Potts to predictably yield an enhanced tablet learning apparatus that would provide users immediate visual and/or sound feedback.
Re claims 23-24 and 36-37:
	[Claims 23 and 36-37]  Potts in view of DeGross teaches or at least suggests wherein each of the puzzle pieces comprises at least one letter, the target comprises the word, and the vocalization comprises a phonetic sound of the selected puzzle piece, wherein the phonetic sound of the selected puzzle piece depends on the word (at least Potts: ¶ 64 and FIGS. 21-23: …As the letters are falling down from the top of the screen, the user has to tilt the device to move the cart 2110 under the correct letter to catch the letter in the right position to complete the word on the cart (e.g., tilting the device to the left moves the cart 2110 to the left, tilting the device to the right moves the cart 2110 to the right). For example, a user may tilt the device to the right so that the cart 2210 rolls to the right of the screen to be positioned underneath the falling letter "i" 2205(c) so that it will fall between the letters "f" and "v"; ¶ 72:…When the user taps on the word, the he may hear a child-friendly explanation of the word (e.g., "When someone is upset, they are unhappy"); ¶ 75:…educational programs, games and applications may relate to any suitable subject including: math (addition, subtraction, division, multiplication); spelling; number, letter, or shape recognition; phonics; drawing; writing; coloring; fun facts; history; and pattern matching).
Re claims 25 and 38:
	[Claims 25 and 38]  Potts in view of DeGross teaches or at least suggests wherein each of the puzzle pieces comprises the word, the target comprises the sentence, and the vocalization comprises a reading of the selected puzzle piece (at least Potts: ¶ 70 and FIGS. 13-14: … the user may choose from a drop down menu of words to select or a user may be given audio choices and then type in the word or a user may drag words from another part of the page, etc. Once the input from the user is received, the audio for the page may then read the sentence with the word the user has typed or selected. The graphics may also change to reflect the word selected (e.g., the appearance of object 1306 may be modified). For example, the penguin (e.g., object 1306) may look angry if the word "roared" is selected and the penguin may look timid if the word "whispered" is selected…After a user makes his choice, the…audio associated with the choice may be played for the user (e.g., a narrator may read back the sentence, paragraph, or page)).
Re claims 26-27 and 39-40:
	[Claims 26-27 and 39-40]  Potts in view of DeGross teaches or at least suggests wherein each of the puzzle pieces comprises the word, the target comprises the sentence, and the vocalization comprises a reading of the selected puzzle piece (at least Potts: ¶ 70 and FIGS. 13-14: … After a user makes his choice, the animation and/or audio associated with the choice may be played for the user (e.g., a narrator may read back the sentence, paragraph, or page)), wherein the animation illustrates an action described by the selected puzzle piece ((at least Potts: ¶ 70: graphics may also change to reflect the word selected (e.g., the appearance of object 1306 may be modified). For example, the penguin (e.g., object 1306) may look angry if the word "roared" is selected and the penguin may look timid if the word "whispered" is selected… After a user makes his choice, the animation and/or audio associated with the choice may be played for the user;  ¶ 72: Animations may be played to show the scene/context in which the word is used (e.g., Zen Master gently rakes for 3 seconds. Mater drives past Zen Master and hits glass with hook. Zen Master looks upset.); ¶ 73: user may tap a word in the story text, and its corresponding character/object may react…).
Re claims 29-30 and 42-43:
	[Claims 29-30 and 42-43]  Potts in view of DeGross teaches or at least suggests (c) in response to the input device correctly placing any one of the puzzle pieces in its corresponding puzzle slot to partially complete the target, causing the user computer to generate in real-time a partial success sensory feedback comprising: the audio transducer outputting a vocalization of the partially completed target, wherein the vocalization of the partially completed target comprises a sound substituted for one of the puzzle pieces omitted from the partially completed target (at least Potts: ¶ 57: the apparatus checks if any blanks are left (1238) (e.g., determines the location of placement of the image elements). If blanks are left, the user can continue to drag and put the words in the blanks (1214); ¶ 58: The answers may also be checked one at a time when the user places each answer. if the user fails to get all the answer correct after a certain amount of tries (e.g., 3 tries), then the activity may automatically quit. Audio may be played that says "listen to the story and try again," or "listen to this page and try again." If all the blanks are not correct (1220), and there are still more chances left (1222) a correct answer may be indicated with a visual effect and a wrong answer may automatically fall back to the answer bar (1226); ¶ 59: If all the blanks are correct (1220), the question text may fade out and normal text may fade in (1228). After all the blanks are correctly filled, the whole paragraph may be read once (1230). After the user completes the activity, a pop-up message may appear on the display to congratulate the user (1232). In the pop-up window the user may see how many correct answers he gets in an activity; ¶ 62: If all the blanks are not correct, a correct answer may be indicated with a visual effect (e.g., correct answers in green, wrong answers in red) as shown in FIG. 18 and a wrong answer(s) may automatically fall back down to the bottom of the screen as shown in FIG. 19; ¶¶ 64-66; ¶¶ 70, 71, 72; DeGross: ¶¶ 86, 121-128, 143).
	In the event the above interpretation is viewed as not being reasonable, it is apparent that Potts describes a plurality of interaction scenarios and associated feedback. At a result, providing feedback as claimed would have been an obvious matter of choice. Alternatively and/or additionally the feedback information is printed matter and is not entitled to patentable weight as claimed. In particular, the “sound substituted for one of the puzzle pieces omitted from the partially completed target” is used for feedback information and is not functionally related to the audio transducer. Hence, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Potts in view of DeGross to vocalize information as claimed, since it would only depend on the intended use of the audio transducer and the desired information to be presented. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 21 7 USPZ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the audio transducer more convenient by providing an individual with a specific type of information in the feedback does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no new and unobvious functional relationship between the printed matter e.g. the sound information and the substrate e.g. the audio transducer which is required for patentability.
Re claims 31-32 and 44:
	[Claims 31-32 and 44]  Potts in view of DeGross teaches or at least suggests (c) in response to the input device correctly placing any one of the puzzle pieces in its corresponding puzzle slot to complete the target, causing the user computer to generate in real-time a readback sensory feedback comprising: the audio transducer outputting a vocalization of the completed target, wherein the readback sensory feedback further comprises the display screen displaying an animation that illustrates an action described by the target (at least Potts: ¶ 70 and FIGS. 13-14: … After a user makes his choice, the animation and/or audio associated with the choice may be played for the user (e.g., a narrator may read back the sentence, paragraph, or page); ¶ 72: Animations may be played to show the scene/context in which the word is used (e.g., Zen Master gently rakes for 3 seconds. Mater drives past Zen Master and hits glass with hook. Zen Master looks upset.)); DeGross: ¶¶ 86, 121-128, 143). 
Re claim 33:
	[Claim 33]  Potts in view of DeGross teaches or at least suggests wherein the method further comprises the step of the display screen displaying graphical indicators for the puzzle slots (at least Potts: FIGS. 13, 16-22 and associated text). 
Re claims 34 and 45:
	[Claims 34 and 45]  Potts in view of DeGross teaches or at least suggests wherein in step (b), the input device selecting any one of the puzzle pieces comprises positioning, on the display screen, a cursor controlled by a computer mouse of the user computer, drag the one of the puzzle pieces on the display screen (at least Potts: ¶ 56:…activities may be provided where a user may drag a word to fill in the blanks in a sentence or paragraph; ¶ 57: motion based activity is a shake and drag activity is shown in FIGS. 11(a)-(e) and 12…If blanks are left, the user can continue to drag and put the words in the blanks (1214); ¶ 66: user may touch the arrow 2505 and drag it back; DeGross: ¶ 47: selection methods of the computer include and are not limited to a keyboard, mouse, touchscreen, touchpad, touch-button, stylus, and voice recognition). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated a mouse as taught by DeGross within the teachings of Potts to allow dragging screen items as this would only amount to adding a ubiquitous computer element to the tablet learning apparatus to predictably provide an alternative to using touch screen features to drag the screen items.
Claims 28 and 41 are rejected under 35 U.S.C. 103 as being obvious over Potts in view of DeGross, as applied to claims 22 and 45 above, further in view of Purushotma (US 20100009321 A1).
Re claims 28 and 41:
	[Claims 28 and 41]  Potts in view of DeGross teaches or at least suggests (c) in response to the input device incorrectly placing any one of the puzzle pieces in one of the puzzle slots corresponding to another one of the puzzle pieces, causing the user computer to generate in real-time a rejection sensory feedback comprising one or a combination of: the audio transducer outputting a rejection sound (at least Potts: ¶ 62: wrong answers in red; ¶ 58: The answers may also be checked one at a time when the user places each answer. if the user fails to get all the answer correct after a certain amount of tries (e.g., 3 tries), then the activity may automatically quit. Audio may be played that says "listen to the story and try again," or "listen to this page and try again." If all the blanks are not correct (1220), and there are still more chances left (1222) a correct answer may be indicated with a visual effect and a wrong answer may automatically fall back to the answer bar (1226); claim 4: based on the determination that the location of placement of one or more image elements is an incorrect placement, causing the one or more image elements that is in an incorrect placement to move away from the location of placement; DeGross: ¶¶ 86, 121-128, 143).
	Potts in view of DeGross appears to be silent on but Purushotma which relates to assisting users in learning languages (¶ 2) teaches or at least suggests the display screen displaying a rejection animation (at least ¶ 102: an animation depicting explosion of the false answer may be displayed to the user to indicate a mistake in selection of the term). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the rejection animation of Purushotma within the teachings of Potts in view of DeGross to predictably yield an enhanced tablet learning apparatus that would provide users immediate rejection animation in the event of incorrectly placing any one of the puzzle pieces in one of the puzzle slots corresponding to another one of the puzzle pieces in order to assist the user in learning the target language.
Response to Arguments
Rejection Under 35 U.S.C. § 112(b)
	The previous rejections under 35 U.S.C. § 112(b) are withdrawn in view of Applicant’s cancellation of the previously rejected claims. However, new issues under 35 U.S.C. § 112(b) have arisen as shown in the rejections above not repeated herein.
Rejection Under 35 U.S.C. § 101
	The previous rejections under 35 U.S.C. § 101 are withdrawn in view of Applicant’s cancellation of claims 2-21. Applicant’s arguments are otherwise considered moot in view of new grounds of rejections necessitated by Applicant’s cancellation of the previously rejected claims and addition of claims 22-45.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715